El Juez Asociado Se. MacLeaey,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
Aceptando los fundamentos de hecho y de derecho de la sentencia apelada y vistas las disposiciones legales que se citan en la misma.
Fallamos: que debemos confirmar y confirmamos la sen-tencia que en 31 de Enero de 1902 dictó la Corte de Distrito de Arecibo, con las costas al apelante; y devuélvanse los autos á dicho Tribunal con la certificación correspondiente.
Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos Hernández y Sulzbacher.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.